


109 HR 5479 IH: Personal Health Investment Today Act

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5479
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Weller (for
			 himself, Mr. Ramstad,
			 Mr. Bishop of Georgia,
			 Mr. Shuster,
			 Mr. Smith of Washington, and
			 Mr. Renzi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain amounts paid for exercise equipment and physical fitness programs as
		  amounts paid for medical care.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Health Investment Today Act
			 of 2006.
		2.Certain exercise
			 equipment and physical fitness programs treated as medical care
			(a)In
			 generalSubsection (d) of section 213 of the Internal Revenue
			 Code of 1986 (relating to medical, dental, etc., expenses) is amended by adding
			 at the end the following new paragraph:
				
					(12)Exercise
				equipment and physical fitness programs
						(A)In
				generalThe term medical care shall include
				amounts paid—
							(i)to
				purchase or use equipment used in a program (including a self-directed program)
				of physical exercise, and
							(ii)to participate,
				or receive instruction, in a program of physical exercise.
							(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable
				year.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
